Citation Nr: 0705482	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  02-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the left ankle, bilateral shoulders, bilateral knees, 
bilateral hands, bilateral wrists, bilateral elbows, 
bilateral feet, bilateral hips, and lumbar spine.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fay E. Fishman, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from April 1980 to April 1983 
and from January 1985 to November 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In a February 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for osteoarthritis 
of the left ankle, bilateral shoulders, bilateral knees, 
bilateral hands, bilateral wrists, bilateral elbows, 
bilateral feet, bilateral hips, and lumbar spine.  The 
veteran subsequently appealed this issue to the United States 
Court of Appeals for Veterans Claims (Court).  While that 
case was pending at the Court, the veteran's attorney and the 
VA Office of the General Counsel filed a joint motion to 
vacate the Board's decision as to this issue and remand the 
veteran's claim for readjudication.  In a June 2006 Order, 
the Court granted the joint motion, vacated the Board's 
February 2005 decision as to this issue, and remanded this 
case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As indicated above, the veteran's claim of entitlement to 
service connection for osteoarthritis of the left ankle, 
bilateral shoulders, bilateral knees, bilateral hands, 
bilateral wrists, bilateral elbows, bilateral feet, bilateral 
hips, and lumbar spine was the subject of a May 2006 Joint 
Motion to Remand.

That Joint Motion indicated that the May 2004 VA examination 
report showed no evidence that x-rays had been conducted, 
even though the examiner indicated that he would review the 
veteran's x-rays once they had been completed.  In addition, 
the Joint Motion indicated that the May 2004 VA examiner did 
not indicate whether the veteran's osteoarthritis was 
traumatic or degenerative.  Upon remand, the RO should 
inquire as to whether the veteran underwent x-ray evaluation 
as a part of his May 2004 VA examination.  If such records 
exist, they should be associated with the claims file.  
Thereafter, the veteran will be afforded an additional VA 
examination, and the examiner will be requested to address 
these issues.

In addition, the Joint Motion indicated that service medical 
records from the veteran's first period of service, from 
April 1980 to April 1983, were not associated with the claims 
file.  The RO had previously indicated that the availability 
of these records was unimportant because the veteran was not 
claiming any disability from this period of service.  
However, as pointed out in the Joint Motion, the veteran 
indicated in a December 1987 service record that he had back 
problems since 1982.  Since this dates to the veteran's first 
period of military service, the RO must make attempts to 
secure these service medical records.

Finally, in a January 2007 written statement, the veteran's 
attorney requested that the RO attempt to obtain several 
detailed medical records.  These include the service medical 
records from the veteran's first period of service, as 
already noted above.  Additionally, the veteran's attorney 
specified any records associated with treatment in Sinia and 
Berlin, Germany; a September 1984 service entry examination 
spine x-ray report, which was conducted at the Buffalo, NY VA 
hospital; an October 1990 ankle x-ray report, June 12, 1990 
treatment for chronic ankle instability, and December 1988 
treatment for a non-displaced stress fracture while in 
service, all located at the Berlin, Germany VA hospital; 
December 1995 surgery report and records for treatment prior 
to surgery on the veteran's right shoulder from Dr. Frank; 
surgery reports and records for treatment before and after 
surgery on the right shoulder in December 1996 from Roane 
Medical Center; and the above-mentioned x-ray reports from 
the May 2004 VA examination.  

The Board notes that the service medical records include 
records of December 1988 and June 1990 and that it is unaware 
of any VA hospital in Berlin, Germany.  In a January 2002 
report of contact the veteran informed the RO that Dr. Frank 
had moved in 1996 and that the veteran had been unable to 
secure medical records from him.  Therefore, the address 
provided for Dr. Frank is not a valid address.

While records from Roane Medical Center regarding the veteran 
and dated in November and December 1996 were already 
requested and obtained, because of the request of the 
veteran's attorney, the Board will ask that the RO request 
any records specifically regarding the veteran's right 
shoulder surgery in December 1996 from this facility.  

Because the veteran's claim of entitlement to TDIU is related 
to whether service connection is warranted for 
osteoarthritis, the Board finds that the two issues are 
inextricably intertwined.  Therefore, the veteran's claim of 
entitlement to TDIU must also be remanded in order to be 
readjudicated after completion of the above-referenced 
evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide a 
current address for Dr. Frank and 
information as to the dates he was treated 
by Dr. Frank.  If such information is 
received from the veteran the RO should 
request all records regarding the veteran 
from Dr. Frank and, if obtained, associate 
them with the claims file.  The RO should 
also make an additional attempt to obtain 
records specifically regarding the 
veteran's right shoulder surgery in 
December 1996 from Roane Medical Center.  

2.  Request that the veteran provide 
information regarding specific dates and 
locations of treatment received while he 
was stationed in Sinia, Germany, and 
Berlin, Germany.  Once this information 
has been received from the veteran, the RO 
should request any treatment records 
regarding the veteran from the facilities 
specified by the veteran if they are not 
already contained in the service medical 
records in the claims folder.  

3.  The RO should make all attempts to 
locate any service medical records from 
the veteran's first period of active duty, 
from April 1980 to April 1983.  In 
addition, the RO should make attempts to 
obtain a September 1984 spine x-ray report 
associated with the veteran's entry 
examination report, which was conducted at 
the Buffalo, NY VA hospital.  If the 
search for any of these records is 
unsuccessful, and further attempts to 
obtain these records would be futile, then 
this must be specifically indicated in the 
record together with all attempts that 
were made to obtain such information.

4.  The RO should determine whether x-rays 
were obtained during the veteran's May 
2004 VA examination.  If they were, any x-
ray reports and interpretations, including 
any done by the VA examiner, should be 
obtained and associated with the claims 
file.

5.  After conducting the above evidentiary 
development, the RO should schedule the 
veteran for a VA examination to assess the 
nature and etiology of any disorders 
related to the left ankle, bilateral 
shoulders, bilateral knees, bilateral 
hands, bilateral wrists, bilateral elbows, 
bilateral feet, bilateral hips, and lumbar 
spine.  The claims folder must be made 
available to the examiner for review, and 
the examiner must indicate that the claims 
folder was reviewed.

The examiner is asked to identify, 
specifying whether new or previous x-ray 
reports are being evaluated, which of the 
locations of the body specified above show 
x-ray evidence of osteoarthritis.  If x-
rays of any of the claimed joints have not 
been accomplished or the reports are 
unavailable to the examiner, x-rays of 
each joint should be accomplished.  The 
examiner is then asked to provide an 
opinion as to whether any diagnosed 
osteoarthritis is traumatic or 
degenerative.  If the examiner is unable 
to render this opinion with any degree of 
certainty, this should be indicated. 

The examiner is then asked to offer an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
joint disorder is related either directly 
to the veteran's military service, or to 
the veteran's service-connected unstable 
right ankle and any arthritis identified 
therein.  The examiner is asked to 
specifically address any complaints of 
joint pain contained in the veteran's 
service medical records and their 
relationship, if any, to the current 
diagnosis.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the veteran's claims of 
entitlement to service connection for 
osteoarthritis of the left ankle, 
bilateral shoulders, bilateral knees, 
bilateral hands, bilateral wrists, 
bilateral elbows, bilateral feet, 
bilateral hips, and lumbar spine and 
entitlement to TDIU.  If any benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

